United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, New London, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
William E. Shanahan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1218
Issued: February 15, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 15, 2012 appellant, through his attorney, filed a timely appeal from the March 1,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) regarding his
wage-earning capacity. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly adjusted appellant’s compensation effective June 5,
2011 based on his ability to earn wages in the selected position of operations manager.
FACTUAL HISTORY
OWCP accepted that on June 1, 2006 appellant, then a 63-year-old logistical support
worker, sustained a tear of the horn of his right knee posterior meniscus and a sprain/strain of his

1

5 U.S.C. §§ 8101-8193.

right knee.2 The accepted conditions were later expanded to include cervical radiculopathy.
Appellant stopped work on June 5, 2006 and did not return.
On February 2, 2010 appellant was referred to an OWCP-sponsored vocational
rehabilitation program. Dr. Robert Wood, an attending Board-certified orthopedic surgeon, had
indicated in a January 21, 2010 report that appellant was able to work eight hours per day
performing sedentary duty with the need to “sit/stand at will.” Appellant was not successful in
obtaining a job through vocational rehabilitation efforts.
In a March 6, 2011 report, Elaine Cogliano, appellant’s vocational rehabilitation
counselor, indicated that he was vocationally and physically capable of earning wages in the
selected position of operations manager.3 The duties of the position were sedentary in nature and
required lifting up to 10 pounds. Ms. Cogliano stated that the position was reasonably available
in appellant’s commuting area according to the State Employment and Training Office and that
positions were also identified on the internet. According to the Occupational Outlook Handbook
2010, the operations manager position had a salary of $1,480.00 per week. Ms. Cogliano noted
that appellant had Bachelor of Arts and Masters of Business Administration degrees with 27
years of experience as an operations specialist in transportation. She also indicated that the
Aramark company of Boston, MA, was looking to hire a senior operations manager and that the
ideal candidate would have a Bachelor of Arts degree with more than five years in management.
In a March 11, 2011 form report, Dr. Wood indicated that appellant could work eight
hours per day in “sedentary duty only.” He did not provide any other work restrictions on the
form.
On May 12, 2011 OWCP advised appellant that it proposed to reduce his compensation
to zero based on his ability to earn $1,480.00 per week as an operations manager. It provided an
extensive description of the operations manager position which was taken from the Department
of Labor’s Dictionary of Occupational Titles (DOT). The position involved such duties as
directing and coordinating activities of operations departments of air, motor, railroad or water
transportation organizations, cooperating with management personnel in formulating
administrative and operational policies and procedures and directing and coordinating activities
of operations departments to obtain optimum use of equipment, facilities and personnel.
Appellant was afforded 30 days to provide evidence or argument against the proposed reduction
in his compensation.
In a June 3, 2011 letter, appellant challenged OWCP’s proposal to reduce his
compensation. He asserted that the target positions were not suitable to his vocational skills and
were not reasonably available, based on his experience seeking employment.

2

In November 2006, appellant underwent surgical repair of his right meniscus tear. On January 21, 2009 he had
right total knee arthroplasty and on July 31, 2009 he had surgical right knee manipulation. The procedures were
authorized by OWCP.
3

The position was listed as “Manager, Operations.” On March 6, 2011 Ms. Cogliano also completed a report
indicating that appellant could earn wages as a “Manager, Regional.” Her findings were verified by a vocational
rehabilitation specialist.

2

In a June 15, 2011 decision, OWCP reduced appellant’s compensation to zero effective
June 5, 2011 based on his ability to earn wages in the selected position of operations manager. It
found that he was physically and vocationally capable of earning wages as an operations
manager. Appellant’s arguments against the decision were found to be without merit. OWCP
noted that the physical duties of the position were sedentary in nature and that they were in
accordance with the restrictions provided by his attending physician. It indicated that his
rehabilitation counselor had determined that he was vocationally capable of performing the
position given his business degree and 27 years of experience in transportation operations.
Appellant disagreed with this decision and, through counsel, requested a hearing before
an OWCP hearing representative. An oral hearing was scheduled for September 21, 2011 in
Boston, MA and appellant requested that a subpoena be issued to compel Ms. Cogliano to attend
the hearing and to compel the production of certain vocational rehabilitation documents.
Appellant also asked for postponement of the hearing because he would be out of the country on
the scheduled date.
In a letter dated September 8, 2011, appellant’s request for subpoenas were denied by an
OWCP hearing representative because appellant and counsel failed to explain why oral
testimony would be the best or only method to obtain evidence from Ms. Cogliano. It was also
noted that appellant had already submitted a Privacy Act request from counsel to OWCP’s
district Office for copies of records that were mentioned in the subpoena request.
In a separate letter of September 8, 2011, appellant was advised that his request to
postpone the hearing could not be granted. He was offered the opportunity for appeal via a
telephone hearing or a review of the written record by an OWCP hearing representative.
Appellant chose to proceed via a review of the written record.
In a September 15, 2011 letter, counsel continued to argue that the operations manager
position was not physically or vocationally suitable for appellant. He argued that appellant was
not capable of working as an operations manager because Dr. Wood, his attending physician, had
indicated on January 21, 2010 that he needed to be able to sit and stand at will. Counsel further
argued that OWCP had not shown that the position was vocationally suitable as it had not
provided an adequate description of the position’s duties. He posited that Ms. Cogliano did not
properly document that the position was reasonably available in appellant’s commuting area.
Counsel asserted that Ms. Cogliano’s reference to a position at the Aramark company was
improper because Aramark was a food-related business and appellant’s experience was in the
transportation industry.4
In a March 1, 2012 decision, an OWCP hearing representative affirmed OWCP’s
June 15, 2011 decision finding that appellant was physically and vocationally capable of
performing the selected position of operations manager. The hearing representative addressed
the concerns raised by counsel and also found that the denial of appellant’s request for subpoenas
to compel Ms. Cogliano’s appearance at a hearing and to obtain certain vocational rehabilitation
documents was not improper.
4

The record contains a description of the senior operations manager job opening at Aramark. The position
involved overseeing a food products distribution center, which included coordinating the transportation of food
products.

3

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.5 OWCP’s
burden of proof includes the necessity of furnishing rationalized medical opinion evidence based
on a proper factual and medical background.6
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee if the earnings fairly and reasonably represent his wage-earning
capacity. If the actual earnings do not fairly and reasonably represent wage-earning capacity or
if the employee has no actual earnings, his wage-earning capacity is determined with due regard
to the nature of his injury, his degree of physical impairment, his usual employment, his age, his
qualifications for other employment, the availability of suitable employment and other factors
and circumstances which may affect his wage-earning capacity in his disabled condition.7
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open labor
market under normal employment conditions.8 The job selected for determining wage-earning
capacity must be a job reasonably available in the general labor market in the commuting area in
which the employee lives.9 The fact that an employee has been unsuccessful in obtaining work
in the selected position does not establish that the work is not reasonably available in his
commuting area.10
OWCP’s procedure instructs that in cases where a claimant has undergone vocational
rehabilitation, the vocational rehabilitation counselor will submit a final report to the vocational
rehabilitation specialist summarizing why vocational rehabilitation was unsuccessful and listing
two or three jobs which are medically and vocationally suitable for the claimant. Where no
vocational rehabilitation services were provided, the vocational rehabilitation specialist will have
provided this report. Included will be the corresponding job numbers from the DOT (or OWCP
specified equivalent) and pay ranges in the relevant geographical area.11 Once this selection is
made, a determination of wage rate and availability in the open labor market should be made
through contact with the state employment service or other applicable service. Finally,
application of the principles set forth in the Albert C. Shadrick decision will result in the
percentage of the employee’s loss of wage-earning capacity.12
5

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

7

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

8

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

9

Id. The commuting area is to be determined by the employee’s ability to get to and from the work site. See
Glen L. Sinclair, 36 ECAB 664, 669 (1985).
10

See Leo A. Chartier, 32 ECAB 652, 657 (1981).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.8 (October 2009).
12

See Dennis D. Owen, 44 ECAB 475, 479-80 (1993); Wilson L. Clow, Jr., 44 ECAB 157, 171-75 (1992);
Albert C. Shadrick, 5 ECAB 376 (1953).

4

ANALYSIS
OWCP accepted that on June 1, 2006 appellant sustained a tear of the horn of his right
knee posterior meniscus and a sprain/strain of his right knee. The accepted conditions were later
expanded to include cervical radiculopathy. Appellant stopped work on June 5, 2006 and did not
return. On February 2, 2010 he was referred to an OWCP-sponsored vocational rehabilitation
program. In a March 6, 2011 report, Ms. Cogliano, appellant’s vocational rehabilitation
counselor, indicated that he was vocationally and physically capable of earning wages in the
selected position of operations manager.13 In a March 11, 2011 form report, Dr. Wood, an
attending Board-certified orthopedic surgeon, indicated that appellant could work eight hours per
day in “sedentary duty only.” Dr. Wood did not provide any other work restrictions on the
form.14
In this case, OWCP properly relied on the professional assessment of Ms. Cogliano, the
vocational rehabilitation counselor when it determined that appellant could earn wages in the
selected position of operations manager.15 The medical and vocational suitability of the position
and the reasonable availability of the position within appellant’s commuting area were
sufficiently documented in the record.
Counsel argued that the selected position was not medically suitable for appellant as
appellant’s attending physician, Dr. Wood, had indicated that appellant required the ability to
stand or sit at will. He indicated that the selected position was noted as sedentary, but that it was
not clear that the position would allow appellant to stand or sit at will. Although Dr. Wood
indicated in a January 21, 2010 report that appellant must “sit/stand at will,” in a more recent
report dated March 11, 2011 he altered appellant’s restrictions to read “sedentary duty only” with
no requirement to stand or sit at will. Therefore, the operations manager position was consistent
with appellant’s most recent work restrictions.
Counsel argued that the job leads provided by the vocational rehabilitation counselor
were mostly positions that were not compatible with appellant’s vocational experience.
However, Ms. Cogliano provided a proper professional opinion that the selected assessment of
operations manager was compatible with appellant’s work experience, education and vocational

13

The duties of the position, which involved coordinating transportation operations, were sedentary in nature and
required lifting up to 10 pounds. Ms. Cogliano stated that the position was reasonably available in appellant’s
commuting area according to the State Employment and Training Office and that positions were also identified on
the internet. According to the Occupational Outlook Handbook 2010, the operations manager position had a salary
of $1,480.00 per week. She noted that appellant had Bachelor of Arts and Masters of Business Administration
degrees with 27 years of experience as an operations specialist in transportation. Ms. Cogliano’s findings were
verified by a vocational rehabilitation specialist.
14

Dr. Wood had indicated in a January 21, 2010 report that appellant was able to work eight hours per day
performing sedentary duty with the need to “sit/stand at will.”
15

Moreover, Ms. Cogliano’s opinion was verified by a vocational rehabilitation specialist.

5

ability. She noted that appellant had an advanced business degree and more than 27 years of
experience in transportation operations.16
Although counsel argued that appellant was unable to secure an adequate number of
interviews and/or was not employed in a target position during the vocational rehabilitation
process, it is noted that these factors alone do not establish that a selected position is not
reasonably available in appellant’s commuting area.17 Ms. Cogliano provided confirmation that
the position was reasonably available in appellant’s commuting area and based this on
information obtained from the State Employment and Training Office as well as an internet
search of available position in appellant’s commuting area.
Counsel argued that in Ronald F. Kibbe18 the Board found that inadequate documentation
of the availability of the selected position in appellant’s commuting area was a reversible error.
In Kibbe, the Board found that there was no indication of any contact with the California State
Employment Service and the contacts listed were not sufficiently identified to allow the Board to
conclude that the position was reasonably available in appellant’s commuting area. However, in
the current case, the evidence supports that Ms. Cogliano, the vocational rehabilitation counselor,
contacted the State Employment and Training Office and information was provided at that time
to support the reasonable availability of the selected position within appellant’s commuting area.
Ms. Cogliano also cited additional sources to support that the selected job was reasonably
available in appellant’s commuting area.
For these reasons, OWCP properly reduced appellant’s compensation effective June 5,
2011 based on the selected position of operations manager.19
Appellant may request modification of the wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP properly adjusted appellant’s compensation effective June 5,
2011 based on his ability to earn wages in the selected position of operations manager.
16

Counsel noted that he disagreed with that Ms. Cogliano’s assessment that an opening for a position at Aramark
was suitable for appellant. He has not adequately explained why such a position, which involved coordinating the
transport of food products, could not be performed by appellant.
17

See supra note 10.

18

Docket No. 04-984 (issued May 20, 2005).

19

The Board also finds that an OWCP hearing representative properly denied appellant’s request to subpoena
Ms. Cogliano for the oral hearing and to subpoena various vocational rehabilitation documents. Section 8126 of FECA
provides that the Secretary of Labor may issue subpoenas for and compel the attendance of witnesses within a radius of
100 miles. 5 U.S.C. § 8126. Section 10.619 of the Code of Federal Regulations provides that a claimant may request a
subpoena as part of the hearings process but that the decision to grant or deny the request is within the discretion of an
OWCP hearing representative. The claimant’s request must explain why the testimony is directly relevant to the issues
at hand and why a subpoena is the best method to obtain such evidence considering the other possible means of
obtaining it. 20 C.F.R. § 10.619. OWCP’s hearing representative did not abuse his discretion in denying appellant’s
subpoena request in that he explained that appellant did not show that the documentation or witness testimony sought
would be pertinent or that it could not be obtained by means other than the issuance of subpoenas.

6

ORDER
IT IS HEREBY ORDERED THAT the March 1, 2012 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 15, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

